
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 740
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2012
			Mr. Peters (for
			 himself, Mr. Jones, and
			 Ms. Richardson) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing support for the designation of
		  March 13 as K–9 Veterans Day, in order to recognize the service
		  and improve the treatment of military working dogs.
	
	
		Whereas, on March 13, 1942, the Quartermaster Corps of the
			 United States Army began training dogs for a newly established War Dog Program,
			 or K–9 Corps;
		Whereas military working dogs and their handlers have
			 served the United States since World War I in roles such as sentry duty, search
			 and rescue, detection of explosives and narcotics, border protection, and other
			 military and law enforcement duties;
		Whereas, in 1921, General John Pershing awarded a gold
			 medal to Sgt. Stubby, a military working dog, and the dog
			 visited the White House in 1921 to meet President Harding and in 1924 to meet
			 President Coolidge;
		Whereas Chips, a German
			 Shepherd-Collie-Siberian Husky who valiantly served with the Third Infantry
			 Division during World War II, was awarded the Distinguished Service Cross,
			 Silver Star, and Purple Heart for taking actions that saved lives in his
			 unit;
		Whereas Chips’ awards were revoked due to
			 Army policy;
		Whereas over 10,000 military working dogs were trained at
			 War Dog Centers during World War II;
		Whereas Federal, State, and municipal law enforcement
			 agencies utilize working dogs to achieve their missions and protect our
			 communities;
		Whereas K–9 veterans have saved countless lives at home
			 and abroad in service to United States military and law enforcement
			 agencies;
		Whereas, today, over 2,300 military working dogs are
			 deployed worldwide in support of the Global War on Terrorism;
		Whereas the United States has increasingly relied on
			 military working dogs due to their unique skills and capabilities; and
		Whereas retired military working dogs have successfully
			 transitioned to roles as pets and therapy dogs: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the designation of K–9
			 Veterans Day; and
			(2)supports efforts
			 to recognize the service of military working dogs and their handlers.
			
